Title: The Committee of Secret Correspondence to [Arthur Lee], 30 November 1775
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: Lee, Arthur


On November 29, 1775, Samuel Chase brought before Congress a proposal to send ambassadors to France. John Adams seconded the motion, and a vehement debate ensued. A number of alternatives were advanced, and one finally gained approval: to appoint a five-member committee of secret correspondence for the purpose of opening communication with friends of America in Great Britain and elsewhere. The committee’s expenses were to be paid, along with those of such agents as it saw fit to appoint. The members were Franklin, John Dickinson, Benjamin Harrison, John Jay, and Thomas Johnson. From this small beginning developed the American diplomatic service.
The first person to whom the committee wrote was the obvious one. Only Franklin, Bollan, and Lee, of all the active colonial agents in London, had associated themselves with the first Continental Congress. Bollan, “a cautious exact Man,” was unlikely to be of use, and did in fact wash his hands of Congress. Lee, on the contrary, was more active than ever. He had inherited the Massachusetts agency, and had recently acted without credentials for the New Jersey Assembly. When Congress sent the Olive Branch Petition by Richard Penn, Lee was one of the four London agents charged with presenting it, and the only one who acted. He and Penn delivered the petition and, after an answer was refused,saw to its publication; Congress had recently received their report of its reception. Lee, then, was the natural choice for a correspondent.
He did not accept the assignment in any normal way. His distrust of two members of the committee prevented his answering this letter; instead he sent intelligence to individuals, whom he addressed by names not their own, and whose identity is often beyond guesswork. He may have written the committee while Franklin served on it, but the only direct communication of which we have record was the verbal report of a messenger. During Franklin’s term, in short, there is no evidence that Lee played a significant role as the committee’s agent. 
Sir,
Phila. 30 Novr. 1775
We have the honor to be appointed by the Congress a Committee of Correspondence with the friends of America on the other side of the --. Our institution is with design to preserve secresy, and thereby secure our friends, who we suppose may be endangered and alarmed by the late proclamation. It is considered as of the utmost consequence to the cause of Liberty, that an intercourse should be kept up, and we shall be obliged by your sentiments of the most probable and secure method of effecting it. If any should be certainly resolved on which you may think much concerns America to be apprised of, we shall consider it within the power of our appointment to pay the expence of an Express Boat, if you can provide one under proper cautions. We are Sir your most obedient servants.
 
Notation: Committee of Correspondence letter to A.L. 30 Novr. 1775
